El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto por el acusado, E. N. Bocanegra, contra sentencia que pronunció la Corte de Distrito de San Juan, Sección Segunda, en 23 de enero de 1919 declarándolo culpable del delito de acome-*888timiento y agresión con circnnstancias agravantes y conde-nándolo a $100 de malta o noventa días de cárcel.
La acusación dice así:
“El citado acusado (Dr. E. N. Bocanegra), allá el día 14 de mayo de 1918, en San Juan, que forma parte del distrito judicial del mismo nombre, ilegal, voluntaria y maliciosamente y con inten-ción de causarle daño acometió y agredió a Enrique Castro, infi-riéndole varios golpes con las manos.”
Alega el apelante como motivos del recurso los siguientes:
1°. Que la corte inferior cometió error al declarar sin lugar la moción solicitando el archivo de la causa por no ha-ber sido traído a juicio el acusado dentro de los ciento veinte días prevenidos por la ley; 2°., que también cometió error calificando el delito de acometimiento y agresión con circuns-tancias agravantes, cuando la acusación no determinaba tal calificación; y 3°., que igualmente cometió error al conside-rar suficiente la prueba de El Pueblo de Puerto Pico para dictar una sentencia condenatoria.
En cuanto al primer error apuntado, el escrito de expo-sición del caso sólo consigna lo que transcribimos a conti-nuación :
“Leída la acusación de acometimiento y agresión grave y antes de contestar la misma, la defensa presentó una moción solicitando el archivo de la causa por no haberse traído a juicio dentro de los 120 días que ordena la ley, toda vez que el supuesto delito se come-tió el día 14 de mayo de 1918, según consta dé la acusación, cuya moción luego de oída la oposición del fiscal de la corte de distrito, la corte la declaró sin lugar.”
El caso fué traído a juicio en 22 de enero de 1919.
El artículo 448 del Código de Enjuiciamiento Criminal establece que a menos que exista justa causa contraria, el tribunal decretará el sobreseimiento del proceso cuando no se haya presentado la acusación en el término de sesenta días desde la detención del acusado, y cuando éste, cuyo juicio no haya sido transferido a petición suya, no sea sometido a él en el término de ciento veinte días a contar desde la presen-*889tación de la acusación. A ese segundo caso se refiere el ape-lante, y desde luego llama la atención que al formular su moción se apartara de los términos de la ley. pues según ésta el término de ciento veinte días no se cuenta desde la fecha de la comisión del delito, que en el presente caso fué el día 14 de mayo de 1918, sino desde la presentación de la acusación, la cual fué hecha en 10 de julio de 1918. Pero examinando la moción bajo la base de que desde la presen-tación de la acusación hasta el día en que se celebró el jui-cio habían transcurrido ciento veinte días nos faltan ele-mentos para poder apreciar que la corte cometió el error que se le atribuye, pues en la moción no se expresa, ni del récord aparece, que el juicio no había sido transferido a petición del acusado e ignoramos las razones que tuviera el fiscal para oponerse a ello y las de la corte para desestimar dicha, moción.
Por lo que toca al segundo error en que se funda el re-curso, el apelante tiene razón, y aquí repetiremos lo que ya dijimos al resolver el caso de El Pueblo v. Rivera, 23 D. P. R. 421: “Es tan clara la ley y tan abundante la juris-prudencia de esta Corte Suprema sobre la materia que ape-nas puede comprenderse que se incurra en error por los fun-cionarios encargados de la persecución de los delitos en esta Isla. Cuando se acusa por acometimiento y agresión grave es necesario especificar con toda claridad alguna de las cir-cunstancias agravantes que expresa la sección 6ª. de la Ley sobre acometimiento y agresión, de 1904, Leyes de 1904, página 42.” Tal especificación no se ha hecho por el fiscal en este caso, y siendo ello así, no es posible sostener la exis-tencia de circunstancia alguna agravante calificativa del aco-metimiento y agresión de que se trata.
El último error alegado por el apelante es insostenible. Encontramos demostrado más allá de toda duda razonable que el .acusado acometió y agredió a Enrique Castro con in-tención de causarle daño. Si hubo conflicto en las pruebas de El Pueblo y del acusado fué dirimido por el juez en con*890tra del segundo y no hay motivo bastante para ir contra su apreciación.
Por las razones expuestas, ajustando la sentencia a los términos de la acusación, es de modificarse la sentencia ape-lada condenando al acusado-apelante como culpable de un de-lito de acometimiento y agresión simple a pagar una multa de $25 y en defecto de pago a sufrir un día de cárcel por cada dollar de la multa que dejare de satisfacer.

Modificada la sentencia apelada en el sentido de condenar al acusado por acometimiento y agresión simple a pagar 25 dólares de multa o en defecto de pago a sufrir un día de cárcel por cada dólar que deje de pagar.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no intervino en la reso-lución de este caso.